Affirmed by unpublished per curiam.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael James Taylor appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed the record arid find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Taylor, No. 2:11-cr-00022-MR-DLH-10 (W.D.N.C. Jan. 19, 2016). We deny Taylor’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED